Curia.

The right of the defendant rests On the general *152provisions of the statute of costs, (1 R. L. 343, s. 2,) which gives cost to the defendant who succeeds, in all cases where, if it had been otherwise, the plaintiff might recover costs. This refers to the general provisions of the first section; and is co-extensive with them. The subsequent sections, limiting or denying costs in certain cases, do not apply to the defendant. When a statute declares that a party shall recover costs, it means the costs of the court where the action is pending, unless it be otherwise provided. The motion must be denied. [1]
Motion denied.

(1) See New York Code of Procedure of 1851. Sects. 303, 304, 305, 306 307, 308, 309, 310, 311.